PER CURIAM.
We have for review the decision in Clark v. State, 732 So.2d 501 (Fla. 5th DCA 1999), in which the district court affirmed the lower court’s imposition of sentence pursuant to the Prison Releasee Reoffen-der Act, (section 775.082(8), Florida Statutes (1997)(the “Act”), relying on the decision in McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999)), which expressly and directly conflicts with State v. Cotton, 728 So.2d 251 (Fla. 2d DCA 1998). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We recently held that the Prisoner Re-leasee Reoffender Act does not violate separation of powers, and rejected other constitutional challenges to the Act. See State v. Cotton, SC94996 & SC95281, - So.2d -, 2000 WL 766521 (Fla. June 15, 2000). Accordingly, we similarly approve the Fifth District’s decision in this case.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.